     Case 1:19-cr-00076-DAD-BAM Document 53 Filed 03/10/21 Page 1 of 3


 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSE LUIZ RIVAS
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                              ******

11   UNITED STATES OF AMERICA,                          Case No.: 1:19-CR-00076-DAD-BAM
12                  Plaintiff,
13          v.                                          STIPULATION AND ORDER TO
                                                        TRAVEL OUTSIDE OF THE EASTERN
14                                                      DISTRICT OF CALIFORNIA

15   JOSE LUIS RIVAS, JR.,
16                  Defendant.
17   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
18
19          On March 28, 2019, Defendant Jose Luiz Rivas made his initial appearance before this
20   Court on a criminal complaint filed in the Eastern District of California charging him with
21   conspiracy to distribute and possess with intent to distribute controlled substances. Mr. Rivas
22   was released into the custody of his mother, Emilia Rodriguez Rivas after posting a $225,000
23   property bond with conditions set by this Court. Two of the conditions of his release are: (c) not
24   be absent from his residence for more than 24 hours without prior approval of Pre-trial Services
25   and travel is restricted to the Eastern District of California, unless otherwise approved in
26   advance of Pre-trial Services.
27          Mr. Rivas changed his plea on October 28, 2019. He is currently awaiting sentencing
28   which is scheduled for April 20, 2021.


                                                       1
                                       STIPULATION AND ORDER TO TRAVEL
                                      CASE NO.: 1:19-CR-00076-DAD-BAM
     Case 1:19-cr-00076-DAD-BAM Document 53 Filed 03/10/21 Page 2 of 3


 1          Mr. Rivas would like to travel by car with his wife Alexandra to Las Vegas, Nevada, on
 2   Thursday, March 25, 2021, and returning on Monday, March 29, 2021. Las Vegas, Nevada, is
 3   outside the travel restrictions under Mr. Rivas’ current conditions of release. United States
 4   Pretrial Services Officer Ryan Beckwith has advised defense counsel that he has no objections
 5   to Mr. Rivas’ request as long as permission is obtained from the Court and he complies with
 6   any restrictions that Pretrial Services may impose on such travel.
 7          Accordingly, the parties agree and stipulate that Mr. Rivas’ conditions of release should
 8   be modified as follows: Mr. Rivas shall be permitted to travel by car with his wife to Las
 9   Vegas, Nevada on Thursday, March 25, 2021, and returning no later than 8:00 p.m. on
10   Monday, March 29, 2021, with the advance permission of, and as directed by, Pretrial Services.
11          IT IS SO STIPULATED.
12                                             Respectfully submitted,
13   DATED:      March 10, 2021          By: /s/Antonio J. Pataca
14                                           ANTONIO J. PATACA
                                             Assistant United States Attorney
15
16
17   DATED:      March 10, 2021          By: /s/Anthony P. Capozzi
                                             ANTHONY P. CAPOZZI
18
                                             Attorney for Defendant JOSE LUIZ RIVAS
19
20
21
22
23
24
25
26
27
28



                                                       2
                                       STIPULATION AND ORDER TO TRAVEL
                                      CASE NO.: 1:19-CR-00076-DAD-BAM
     Case 1:19-cr-00076-DAD-BAM Document 53 Filed 03/10/21 Page 3 of 3


 1                                               ORDER
 2          For reasons set forth above, the Defendant’s conditions of pretrial release shall be
 3   modified as follows:
 4          1.     The Defendant shall be permitted to travel with his wife by car to Las Vegas,
 5   Nevada on Thursday, March 25, 2021, and returning no later than 8:00 p.m. on Monday,
 6   March 29, 2021.
 7          2.     The Defendant must check-in with Pretrial Services Officer Ryan Beckwith
 8   before leaving on Thursday, March 25, 2021.
 9          3.     The Defendant must provide Pretrial Services Officer Ryan Beckwith with
10   telephone numbers and addresses of where they will be staying.
11          4.     The Defendant must check-in with Pretrial Services Officer Ryan Beckwith
12   upon his return from Las Vegas on Monday, March 29, 2021.
13          All other conditions shall remain in full force and effect.
14
15   IT IS SO ORDERED.
16
        Dated:    March 10, 2021                              /s/ Barbara   A. McAuliffe     _
17                                                      UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28



                                                       3
                                       STIPULATION AND ORDER TO TRAVEL
                                      CASE NO.: 1:19-CR-00076-DAD-BAM
